DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, and species having A to be 
    PNG
    media_image1.png
    86
    181
    media_image1.png
    Greyscale
 in the reply filed on 8/4/2022 is acknowledged.  The traversal is on the ground(s) that the elected species reads on claims 1-10, 13, 14 and 16-20 because the elected species is also a functional group including a 5-membered heterocycle that includes a sulfur atom.  This is not found persuasive, because the elected species is not the same as other species and does not read on claims directed to other species such as fused polycyclic group in claims 3, 5, 9, 11-12 of Group I, nor the same as a functional group including a 5-membered heterocycle that includes a sulfur atom such as in claim 19 of Group II since the bonding position indicated by the star (*) is not a 5-membered heterocycle ring. The 5-membered ring in the elected species is only the substituent/moiety of the aryl 6-membered ring. As clearly indicated by the star (*), the bonding position of the elected species is an aryl group of 6-membered single ring that includes thiophene or 5-membered ring having a sulfur atom as the substituent or moiety. As for the functional group including a 5-membered ring heterocycle that includes a sulfur atom, the bonding position is at the 5-membered ring heterocycle or fused ring heterocycle having the core to be a 5-membered ring. See Applicant’s own claims 13 and 19 for the distinction between “A is a functional group including a heteroaryl group that includes at least one sulfur atom” and “A is a functional group including a 5-membered heterocycle that includes a sulfur atom” as the functional group is defined by the bonding position indicated by a star (*).
It is a burden for the examiner to search indefinite number of chemical functional groups. Searching indefinite number patentably distinct chemical functional group would, in fact, impose a serious burden on the examiner. If applicants admit on the record that the chemical functional group including a heteroaryl group that includes at least one sulfur atom (or bonding position at the non 5-membered ring or fused rings having the core to be non-5-membered ring) such as those in claim 13 are obvious over the chemical functional group including a 5-membered heterocycle that includes sulfur atom (or bonding position at a 5-membered ring or fused ring having the core to be a 5-membered ring) such as those in claim 19, the Groups and will be rejoined, since a single search would suffice for all Groups.
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Claims 3, 5, 9, 11-12 are drawn to non-elected species, e.g. fused polycyclic.
Claims 16-21 are drawn to non-elected inventions, or Groups II and III.
Therefore, claims 3, 5, 9, 11-12 and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/4/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-8, 10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rousseau et al. (“A tailored hybrid BODIPY-oligothiophene donor for molecular bulk heterojunction solar cells with improved performances”).
Regarding claims 1, 8 and 13, Rousseau et al. discloses an organic compound (4), (3) or (2) below – see pages 5082-5083.

    PNG
    media_image2.png
    388
    166
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    476
    297
    media_image3.png
    Greyscale
          
    PNG
    media_image4.png
    266
    112
    media_image4.png
    Greyscale

with A is a group represented by the formula
    PNG
    media_image1.png
    86
    181
    media_image1.png
    Greyscale
, R2 and R5 each is a hydrogen, R3 and R4 each is a C1 alkyl group.
In compound (4), R1 and R6 each is a C1 alkyl group.
In compound (3), R1 and R6 each is a substituted C2 alkyl group.
In compound (2), R1 and R6 each is a substituted C2 alkyl group.
Regarding claim 2, Rousseau et al. discloses a compound as in claim 1 above, wherein the heteroaryl group includes a 5-membered ring that includes a sulfur atom, e.g. thiophene (see compounds 4, 3 and 2 above). 
Regarding claim 4, Rousseau et al. discloses a compound as in claim 1 above, wherein A includes three ring structures and two ring structures including a thiophene moiety (see compounds 4, 3, 2 above). 
Regarding claims 6, Rousseau et al. discloses a compound as in claim 1 above, wherein A includes a monocyclic ring moiety that includes thiophene moiety (see compounds 4, 3, or 2 above). 
Regarding claim 7, Rousseau et al. discloses a compound as in claim 1 above, wherein the compound 4 has a total of 6 rings, compounds 3 and 2 have a total of 8 rings (see compounds 4, 3, 2 above). 6 and 8 are ring within the claimed range of 5 to 8 rings.
Regarding claim 10, Rousseau et al. discloses a compound as in claim 1 above, wherein A’ includes a monocyclic ring moiety that is a thiophene (see compounds 4, 3, 2 above).
Regarding claim 14, Rousseau et al. discloses a compound as in claim 1 above, wherein compound 4 has R1, R3, R4 and R6 each independently a C1 alkyl group (see claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726